Earl Warren: Number 178, Ben W. Fortson Jr., Secretary of State of Georgia, appellant, versus James W. Dorsey et al. Mr. Rodgers.
Paul Rodgers: Mr. Chief Justice.
Earl Warren: Mr. Rodgers.
Paul Rodgers: May it please the Court. Now this question right here, this case concerns a question involving a small provision of the Georgia Senatorial Reapportionment Act. The provision provides that each Senator must be a resident of his own senatorial district and shall be elected by the voters of his own district, except that the senators from those senatorial districts consisting of less than one county shall be elected by all the voters of the county in which such senatorial district is located. So the effect of that is, is that the Senatorial Reapportionment Act divided Georgia into 54 senatorial districts. That meant and this division was done according to population, that meant that seven of Georgia’s most populous counties were awarded 21 senators and the districts within those counties were carved out according to populations. However, under this provision here, with the exception of this provision which the District Court invalidated, those 21 senators had to run county at large. They had to be residents of their districts within the county, but they had to run county at large. Now the plaintiffs sued to require these senators to run only within their districts in the seven most populous counties. The District Court determined in effect that the combination of multi member and single member districts in the same legislative house was per se unconstitutional. Now this decision came down prior to this Court's decision in the Reynolds versus Sims and then in the Lucas case, which was the Colorado Apportionment case. As the Court well knows there's language in there which indicates that the combination of multi and single member districts is not per se unconstitutional, but that is all the record contained in the lower court is just the fact this method of election and that was the finding of the District Court. Now --
Arthur J. Goldberg: (Inaudible)
Paul Rodgers: Well, the reason for it is, it is historically in Georgia. In fact, I don't know if any exception of this rule, but Georgia has always had its legislative members represent at least a county, an area at least as large as a county. In other words, Georgia has always pursued the county unitary approach. Now we don't mean by that, we're not trying to say that a county is analogous to a State or anything like that. All we say is, is that county government itself just by virtue of its mere operation over a period of years works a certain solidarity into the county constituency, which Georgia believes, and many other states believe too apparently, is worthy of reflection in the general assembly. Now back before Baker versus Carr, one of the old systems of apportionment, the House of Representatives was -- there were various representatives assigned to each county. The more populous county had three, the less populous two or more. Well, of course that wouldn't stand up according to the voting point of population. The Georgia Senate, the old Georgia Senate, each district was composed of three counties, with the exception of Fulton. So it's been traditionally, historically in Georgia to rely upon the county as a basic unit of representation.
Arthur J. Goldberg: Now the representation (Inaudible)
Paul Rodgers: That's right. Now the purpose in your seven most populous counties of having districting is to ensure a disperse of Senators throughout the county. If you didn't district those more populous counties, then conceivably all the senators could come from one part of the county. And so, the district didn't require each one to be a resident of each district, to ensure they disperse, but nevertheless they run county at large.
William J. Brennan, Jr.: (Inaudible) and three districts each of 10,000, there would be three representatives.
Paul Rodgers: That's correct.
William J. Brennan, Jr.: One from each district that are elected by the 30,000.
Paul Rodgers: That's correct. Yes, exactly.
Arthur J. Goldberg: (Inaudible)
Paul Rodgers: That's correct. Yes sir.
Potter Stewart: On the other hand, if he gets the entire vote in his own district in Justice Brennan's example, if he gets all 10,000 votes in his district, he would lose if everybody in the other two districts (Inaudible)
Paul Rodgers: That's correct.
William J. Brennan, Jr.: It could work the other way around, he could lose all 10,000 in his own district and yet by the 20,000 of the other two were elected.
Paul Rodgers: That's right. Yes sir. Now --
Earl Warren: (Inaudible) district counties?
Paul Rodgers: Yes sir, it's a --
Earl Warren: How were they elected?
Paul Rodgers: They are elected county at large. Now of course, that the Georgia House is before this Court, just on the last month in the case of Toombs versus Fortson and of course that, the Georgia House is now under a Court order to reapportion. Now under the present system, you have this three, two, one, your more populous counties have three representatives and they run county at large, but they don't run from districts. They could all come from the same part of the county. And then your lesser populous counties have two each and then the still lesser populous have one each, but you don't have representative districts; they run county at large.
Tom C. Clark: (Inaudible) that I see in the record here and that the application that was made to the legislature, this system would have been changed, is that correct?
Paul Rodgers: Yes, I think there's an excellent chance of that. Now we pushed before the District Court the very definitive thing about whether you shouldn't or you have got obvious legislative remedy, but of course that's the Colorado case that's decided for this Court and of course we've dropped that, because of course that showed there was no more water in that theory. However, I think of course there's a chance for having a legislative solution is very good. In fact, the plaintiff or the plaintiff in this case McIntyre is a State Senator and I think it would be an excellent chance. That's one of the things we said was, why go to court? Why don't you pursue your legislative remedy?
Potter Stewart: Was there any Bill then introduced?
Paul Rodgers: No sir, none has been introduced and that's also in the record. We had two affidavits in there showing that no Bill has ever been introduced in either House to do it. So there's been no effort made and therefore no failure in here. Now on this part about the -- about the election county at large, we do not feel that there's any mathematical evaluation in the vote, because while a person who say residing in Fulton county has the right to vote for seven senators and he has seven people representing him en banc, his influence theoretically upon any single senator is seven times less than anyone in the rural or one of your lesser populated districts where everyone is represented by a single Senator. And to appeal that mathematically it balances out, of course the advantage of being represented by a single Senator is that you are part of a smaller constituency. And the advantage of being represented by seven Senators is or the disadvantage of being represented by seven Senators is that you are a part of a larger constituency, but this balances out mathematically. And of course, that's the whole question, so there's no question in this case about the 54 additions now being apportioned according to population. Now the second thing is, is actually we think from a mathematical point of view, it works even this practice of Georgia's election standard even less discriminatory, permit within permissible standards that will have then having 54 single member districts. For instance in Fulton, county to give you an example, we have seven senatorial districts, which we say are substantially equal, but of course you can't get them exactly equal, so contemplating the district. You have the district that has the most population that is a little under representative and the district that has the least population is a little bit over represented and of course you have the varying degrees in between, understand we can get all this as permissible. But if you elect them by districts in Fulton county, so that means the voters in some districts have a little smaller, but permissible edge over those and others. However when you elect them county at large then every voter in Fulton county has an exactly equal vote. So that led to discrimination although permissible is completely taken out. Now this case subdivides into two parts. The first part is the combination of single and multi member districts within the same house. And the other part is, is the election with any county electing them county-wide. Now as to the first part, the record is very clear that the practice of combining single and multi member districts in one house has been done throughout the United States for a long period of time. Also, as I mentioned earlier, this Court's decision in Reynolds versus Sims and in the Colorado Apportionment case has especially approved that practice. And even when the Court -- even when this Court in the Colorado case was explaining why possibly the Colorado referendum, which favored something other than population. The reason that failed was because that the people may not want to vote in a system whereby the more populous counties in Colorado would have to elect a large number of legislators. The Court was nevertheless careful to point out that we are not intimate that apportionment schemes which provide for the at large election of a number of legislators from a county or any political subdivision are constitutionally defective. Rather, they would merely point out that there are certain aspects for electing legislators at large from a county as a whole that might well make the adoption of such a scheme unresolved with many voters residing in multi member counties. Also, this Court in those cases has approved the practice of using political subdivision lines in drawing legislative districts. Also, this Court as recently as the 17th of last month based on the decision in Scranton versus Drew, the three-judge Court decision and you know, the State of Pennsylvania has somewhat of a similar apportion of this, although it's not as consistent as the Georgia plan. Now in the Pennsylvania case, Pennsylvania is saying, this is only the House of Representatives, the same that the senate only has single member districts, but in Pennsylvania, they have taken a county and they have divided with the most populous county within 30 districts and within that county, some districts had two members and some of them more. Now in Scranton versus Drew found that per se unconstitutional, but of course, you have constituency you have there in Georgia. Well in the mean time, after that stage was made the Pennsylvania Supreme Court in Butcher versus Bloom also determined that the Pennsylvania legislature did not measure up the constitutional standards, because of population disparities. But in that Butcher versus Bloom, the Pennsylvania Supreme Court found out the combination of single and multi member districts was not per se unconstitutional. And that -- and that you could well have it together if done properly on a rational basis without population disparities. Now, because of the willingness, the willingness of the Pennsylvania Supreme Court to assume the chore of bringing the Pennsylvania legislature up to constitutional standards, this Court based here in Scranton versus Drew and gave the Pennsylvania Supreme Court the green light to rectify the situation in Pennsylvania. Now as to the election as the second difference about the election at large within the county, as the Court well knows that we signed our brief here, many municipalities in the United States elect their Councilmen or their Alderman at large and at the same time require these Councilmen and Aldermen come from various parts of the city. The city that having been divided into wards, a city that we cite particularly is the City of Atlanta and the City of Atlanta has enjoyed as this Court well knows a moderate and racial relationship also the city of course is very progressive. And one of the reasons why the city, we believe has done so well is because the Alderman of the city has had to run city-wide and they have had a city-wide approach to problems and if we think that if that works well in the City of Atlanta, it works well in other cities of the United States. If there are no debates in voting strength that we see no reason why it should not work the same way in electing the Fulton county delegation. Now these cases, this case here involves the interpretation of the Equal Protection Clause. Now the Equal Protection Clause has been historically and traditionally interpreted to this Court as having a wide latitude for state action and of course, I won't go into detail of the cases, but of course this Court is familiar with Norvell versus Illinois, which is the case filed in Griffin versus Illinois. In Norvell, the plaintiff complained that he should be released, because he cannot have a case reheard, because the court reporter died and there was no transcript available. And so the -- this Court determined in an opinion by Justice Douglas I believe that they -- that the -- that the rough accommodation, accommodations made by the government did not violate the Equal Protection Clause of the Fourteenth Amendment unless the lines drawn are hostile and invidious. That was a 1963 decision which very recently has shown to play the latitude that a State has under the Equal Protection Clause. The Court -- the Court is also familiar with the case in McGowan versus Maryland wherein it stated a statutory discrimination will not be set aside if any state of facts reason that maybe conceived to justify. Now on this county at large election, we believe that because of the fact that there is at the counter effect that reflects a fairly solid unit of political thinking that it is a rational approach to require a representative elected county at large. Now in the brief, the appellees also comment upon this matter of submerging certain elements within the constituency. They say that in Georgia, a senatorial district the average is about 73,000 population. They say to require the at large election of these more populous Counties is -- submerges certain groups to certain interest within the more populous counties, that these groups are identifiable so they say and that they should have their own personal representative in the General Assembly. So this thing about submerging various interests of minor political parties and so forth, that submerge it can occur just as easily in single-member districts as it can in your plural-member districts. For instance, in California, California has a Senate composed of 40 members and the average population for a Senate member is 392,000, almost 393,000. Now obviously, as California -- I don't know what the situation is out there apportionment wise, but if California were to divide the State into 40 single-member senatorial districts and require one member to come from each, then no doubt, there would be no complaint. But obviously, within that 393,000 there have been many minor parties, many view points and so forth merged. We do not believe that, that approach is significant, because we believe the two criterion which this Court has thus far required is first, that it should be a rational basis, because this cannot be some crazy – affair with no rationality. The lines cannot be drawn hostile and invidiously, such as they were drawn in the Gomillion case whereby the City of Tuskegee city limits were redone I think in a 28 sided figure to exclude the Negro population here and there. That it must be -- the first is it must be rational, we believe it says. Secondly is, that it he must not debase the value of any vote and we believe that we have shown that the system here does not devalue any vote, that the control of the Georgia Senate is in the hands of the majority of the people of Georgia, if they are dissatisfied with this system, they can change it anytime. Now we believe here that what this case presents is nothing more than a political debate, which addresses itself to General Assembly of Georgia and not to the Court, thank you.
Earl Warren: Mr. Hunt.
Edward F. Hunt: Mr Chief Justice, members of the Court. If it pleases the Court, the appellees in this case feel that they can state their basic premise quite succinctly. We say merely that if a ballot cast by a citizen of the State of Georgia for his choice as his state Senator is not equally weighted and is not as directly influential toward the election of the candidate of his choice as a ballot, which is cast by another citizen of the State of Georgia, then the former citizen has been discriminated against and a preference has been given to the latter citizen.
Arthur J. Goldberg: (Inaudible) within the lot of districts in Fulton County and at least Fulton County (Inaudible) number of representatives based upon population, would that be a good approach?
Edward F. Hunt: Mr Justice Goldberg, I think our argument would be the same, because then we will come to a sub issue, which is the submerging of minority racial or minority political parties, which we feel is a subsidiary issue in this case. We don't feel that it's a main issue in this case.
Arthur J. Goldberg: Does that mean that any state is divided (Inaudible) districts into new districts cannot solve the problem by just giving additional representation?
Edward F. Hunt: No sir. I don't -- I don't think it goes that far. I think it is subsidiary to the main point, which we have in our case and it is a valid subsidiary reason. It is not of paramount importance, but it is a valid underlying reason and I am not sure that this Court should or would go as far as to say that this is a constitutionally protected right at this time, but we feel that we should mention it to the Court however briefly, for what persuasiveness it may have, if that answers your question, sir. If it pleases the Court, the situation I have described that one citizen's vote would be weighted greater than another citizen's vote and one citizen's vote wouldn't be as directly influential and toward the election of the candidate of his choice would obtain today in Georgia where if not for the fact that we filed this suit attacking Section 9 of the Senatorial Reapportionment Act of 1962. We maintain that the decision rendered by the United States District Court below was correct and we of course urge here that that decision be affirmed. Now in our brief at page number 5, we alluded to what I would like to term the negative approach to the invidious discrimination we claim. By the negative approach, I mean that we showed in our brief how few voters from foreign districts within the same county could combine to defeat the popular choice of the voters within a given senatorial district, which itself was within a multi district county. Very briefly, senatorial district number 34 and Fulton county Georgia is one of seven senatorial districts in that county. There are 82,195 people in that district. If every one of them in their absurd, I think the absurd circumstance, which we describe that every single one of them voted for the same candidate to represent that district as a State Senator, then the votes of only 18% of the other district, so the voters in the other districts within Fulton county could nullify of that unbelievably unanimous choice. Now the mathematics are quite simple, there are approximately 475,000 people in the other six districts in Fulton county, Georgia. 18% of 475,000, if my mathematics is correct is approximately 85,500, which means that even if they all voted for the same man and he was unbelievably popular, he could be nullified by only 18% of the other people in the county. Now this is in the brief and I will take no more time with it. I would like to show to this Court in oral argument today the other side of the coin. I would like to show the court what it takes, what large number of people it would take to affirm the popular choice of these people in a given senatorial district within a multi district county. And for the purposes of this illustration, I would call the Court's attention to the map which is at page 25 of the record I believe. I would like, if it pleases the Court to contrast the treatment received by the voters in senatorial district number 12, which contains the exact same geographical boundaries as Dougherty County, Georgia, with the treatment received by the people in senatorial district number 40, which is one of the seven districts in Fulton county. Now these -- I have chosen these two different senatorial districts, number 12 in South Georgia and number 40 in populous Fulton county, because they are virtually equal in population. In district number 12, there are 75,680 voters, in district number 40, there are 74,834 voters. Now both of these districts of course are in the same state. The people in these districts are entitled to the same equal rights. The same State Law applies to both classes of people, but we will demonstrate that they are being given different treatment by virtue of Section 9 of the Act we have attacked. Now in senatorial district number 12 in Dougherty County, if 38,000 people got together and voted for the representative of their choice, 38,000 people out of approximately 75,000 would constitute a bare majority and that bare majority would directly elect their Senator and he would become their Senator and be seated in the General Assembly. Now in senatorial district number 40 up in Fulton County suppose 38,000 people chose the same representative there, he would not become their representative, because the choice of the 38,000 people in senatorial district number 40 in Fulton county would depend upon what the 480,000 other people within Fulton county, Georgia decided to do. In other words, if everybody in Fulton County decided that they would vote in this race before the majority choice of the people in senatorial district number 40 was brought to fruition, 240,000 other people from foreign districts within the same county would have to concur in the choice of the majority of the people in senatorial district number 40. Now this means and we ask the question why should 38,000 people in South Georgia, in Dougherty County be able to constitute a simple majority and elect their Senators when 38,000 people in Fulton county in North Georgia have to depend on the whim, caprice, prejudice, or what have you of almost 250,000 other voters before their choice will be recognized and before their choice will be seated in the State Senate. We maintain that this difference in treatment is the basic --
Byron R. White: (Inaudible) also has a chance to be part of the 240,000 and they are all -- and they are voting for several senators rather than one.
Edward F. Hunt: Yes. Yes, sir.
Byron R. White: So, it maybe that while his vote on Senator X might be overridden by the other 240 of the next Senator, he will be part of the overriding vote.
Edward F. Hunt: That is a theoretical possibility.
Byron R. White: Well it's no more theoretical than yours?
Edward F. Hunt: I say it is – pardon me, maybe I did not understand Mr. Justice White --
Byron R. White: My point is still more theoretical than yours?
Edward F. Hunt: No sir, it is not -- it is not more theoretical than mine. And this could happen is my answer to your statement, it certainly could happen. Now in our motion to affirm, which we filed in this Court and again in our brief, we chose to quote the language of Mr. Justice Douglas in Gray versus Sanders and that language being that once the geographical unit for which a representative is to be chosen has been designated, then everyone who participates in that election should have an equal right of participation and an equal vote regardless of their race, sex, or regardless of where their home site is where they reside within the geographical unit. We emphasize this case on two occasions, because we thought that the language was significant.
Potter Stewart: First Mr. Hunt, the answer that you get in this case as in so many cases depends upon the question you ask and it could -- this could be looked upon as a policy by Georgia to have the geographical unit, the minimum geographical unit, a county you said, a county and in these larger counties to have voters represented not by one, but by seven representatives and to guarantee that those seven come from different parts of that county, but to have the whole county elect him and that would be your geographical unit. So this language quoted on page seven of your brief here would precisely fit this situation if you think of this system in those terms, isn't that correct?
Edward F. Hunt: Mr Justice Stewart, it may be correct and I would think it would be correct, were it not for the fact that this is coupled with a difference in treatment between the two classes of senators. I think you have got to view --
Potter Stewart: And the other is --
Edward F. Hunt: – the different treatment being given to the two classes of voters, excuse me, along with the language which we've quoted from Gray and I feel that after you have done that, then the invidious discrimination of which we have complained comes through and is recognizable. I would say that if that language, which we have quoted from Gray versus Sanders is not wholly dispositive of the issue and we feel that it is dispositive of the issue and should dispose it in our favorite. If it is not wholly dispositive of the issue then it certainly must be given great weight toward the decision in this case, because it certainly is not inappropriate. I think it certainly has to apply to our case. We feel that, if it pleases the Court that in this Court's recent decisions in Gray and in Wesberry and in Reynolds, that this Court has dedicated itself to the proposition of one man, one vote. Now our Court in Georgia, the Federal District Court in Toombs versus Fortson and again in Norvell case expressed this concept a little bit differently. They said that the essence of representation and we have quoted it at page 5 of our brief, I believe, the essence of representative government is that choosing of the representative by those he represents. Now we feel that Section 9, by allowing foreign districts within the multi district county to nullify the choice, the majority choice of the voters in a given district denies this essence of representation. We say that if this Court should reverse the decision of the District Court, then there will be a million and a half people in Georgia who live in the most populous multi district Counties, who will be partially disenfranchised, because their vote will not directly count toward the election of their State Senator. I will take just a few more minutes to rebut some of my brother's contentions. The State of Georgia, the Secretary of State has argued that political autonomy of the Counties has been historic in Georgia and this should be given credence when they draw up any sort of reapportioned legislature. Our answer to that is, of course, that Counties historically have never been known -- have never been recognized as sovereigns. They are mere agencies of the State. They are a convenient method of administering a sovereign such as the State of Georgia, which is tremendous as I believe it's the largest state east of the Mississippi. This is the reason for the county. A county standing by itself has no sovereignty and we think that the decisions of this Court and the decisions of many legal writers will bear this out. We also would point to the fact that this Court in Lucas versus the General Assembly of Colorado examined a situation where the people of the State of Colorado, if my memory serves me correctly, chose a plan, which emphasized and took into account natural boundaries, political boundaries, and the history of the State of Colorado. And even though the voters chose that plan over an alternative plan, which they might have chosen, this Court nonetheless, on the ground that one house under the plan would be malapportioned, invalidated that plan. Therefore, I don't think that the county's argument with regard to electoral homogeneity or political autonomy of the county is valid. The State has also argued at page 18 that the Fulton County voter is part of an electorate. Well this is just the very thing in his brief, which we are trying to have invalidated. The Fulton County voter or our clients in this case, don't want to be part of an electorate. They want a whole vote for a whole man. The reasons that underlie that are that if you elect county at large as I think this Court pointed out in Lucas, there is no identifiable constituency, the people are not responsive. The representative is not responsible for some identifiable constituency. He is responsible at large, but nobody can really put their finger on him and say, “You are my man and you are not representing me the way I thought you would represent me when I cast my ballot for you.” And the representative can very well say or wouldn't say to the voter, but he could smile to himself and say, “So what, this man is submerged in the entire county and as long as I can satisfy the entire county, I don't have to worry about a constituency. I'm one of seven of the large constituency.” This is our argument against that --
Potter Stewart: It seems -- don't you -- don't you envision the possibility that if the legislature had done it the other way, that too could be attacked, because on the basis that the legislature had determined that Fulton county was entitled to seven representatives and therefore, I as a resident of Fulton county, I'm entitled to vote for all seven representatives.
Edward F. Hunt: It might have been.
Potter Stewart: And your system would allow me to vote for only one representative.
Edward F. Hunt: I think there was --
Potter Stewart: -- or as a resident of Fulton county.
Edward F. Hunt: Yes there was a case in Brooklyn similar to that, was there not, where you could vote for two congressmen in the recent New York case I believe --
Potter Stewart: My only suggestion is, that if the Court or the legislature should decide this in your favor then it would be subject to that kind of constitutional attack.
Edward F. Hunt: Well, these questions admit of varied attacks. We say this, that we think that the overriding, the overriding disability of this statute, the overriding disability is the difference in treatment, which is accorded to two different classes of voters in the State of Georgia. This is the thing that the District Court seized upon and this is the rationale of their decision. Just for a moment --
Arthur J. Goldberg: (Inaudible)
Edward F. Hunt: Well --
Arthur J. Goldberg: (Inaudible)
Edward F. Hunt: That's right. It would be uniform treatment you wouldn't be establishing two different classes.
Arthur J. Goldberg: (Inaudible)
Edward F. Hunt: That's right. I hadn't thought of that feature of that --
Potter Stewart: That would be true of course in any amount -- completely malapportioned legislature. You have the same right as everybody else in your district.
Edward F. Hunt: Yes sir, but this is not a question, we concede that the legislature here is not malapportioned --
Potter Stewart: Oh yes –
Edward F. Hunt: So that question is not before us. That's another problem which we don't fortunately have to reach in this case. The only other thing I would like to say is that Mr. Rodgers has argued that the court below said that combinations of multi and single member districts were unconstitutional, I don't read their decision that way and I don't see anything in their decision to warrant that. They didn't mention multi districts and single districts as such in their decision. If I could call the Court's attention to page 44, the real decision of the District Court below was that the statute causes a clear difference in treatment, accorded voters in each of the two classes of senatorial districts. It is the same law applied differently to different persons. And then, they went on later to say that they had decided in great -- they had looked at this problem in Toombs and this Court, this Honorable Court had looked at it in Gray and their reasons for deciding it was the essence of representation, which is the quotation which we used and put in our brief. If it pleases the Court, I have nothing further.
Paul Rodgers: I have no further arguments, Mr. Chief Justice.